Citation Nr: 0516821	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1951 to September 
1953.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA), Detroit, Michigan, Regional Office (RO), issued in June 
2003, which continued a noncompensable evaluation assigned 
for hearing loss disability.  The veteran timely disagreed 
with that evaluation.  After the RO issued an October 2003 
statement of the case (SOC), the veteran's timely substantive 
appeal was received in November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran stated, in a November 2003 substantive appeal, 
and in a statement submitted to the RO in June 2004 and 
received by the Board in July 2004, that he has undergone 
additional examinations of his hearing, and that those 
examinations disclosed that his hearing loss disability had 
increased in severity and he now required hearing aids.  The 
claim must be Remanded so that the identified relevant 
evidence may be obtained.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type, he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran's current VA audiology 
records since April 2003 should be 
obtained, in particular, records of 
audiologic treatment at Iron Mountain, 
Michigan.  

The veteran should also be specifically 
advised to identify any VA facility other 
than Iron Mountain, Michigan, or any 
private facility at which he has received 
audiologic treatment since April 2003.  

3.  If, after reviewing the obtained 
records, it appears that VA examination 
is required in order to adjudicate the 
claim for an increased (compensable) 
evaluation, the veteran should be 
afforded VA examination.  

The veteran is hereby notified that, if a 
VA examination is scheduled, it is his 
responsibility to report for any 
scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination(s), documentation should be 
associated with the claims file showing 
that notice of the examination(s) was 
sent to the veteran's last known address 
and the date on which the notice of 
examination was provided to the veteran.  
If any notice afforded the veteran is 
returned as undeliverable, the claims 
file should so reflect.  

4.  If the decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


